EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Maureen Cottrell, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that theQuarterly Report on Form 10-Q of Awareness for Teens, Inc. for thequarter endedJune 30, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in suchQuarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Awareness for Teens, Inc. Date: August 29, 2014 By: /s/ Maureen Cottrell Maureen Cottrell President, Principal Executive Officer and Principal Financial Officer The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of the Report or as a separate disclosure document.
